DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-10 in the reply filed on 08/31/2021 is acknowledged.
	It is noted that a third group should have been included in the original restriction requirement.  The updated portions of the restriction is presented below.  It is noted that applicants made a further (confirmation) election of Group 1 without traverse.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to apparatus, classified in C23C16/4584
II. Claims 11, drawn to apparatus, classified in H01B1/0233/.
III. Claim 12, drawn to method, classified in C23C16/52
The inventions are distinct, each from the other because of the following reasons:
Inventions I and III and II and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different the apparatus is useable for a materially different process such as a surface treatment or etch process.
During a telephone conversation with Mr. John Bolinger on September 10, 2021 a provisional election was made without traverse to prosecute the invention of Group 1, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11 and 12 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” are being inter-preted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “process gas supplier” and “substrate holder” in claim 1 and
hollow holder in claim 2.

If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim limitation “hollow holder” invoke 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The term “hollow holder” is not utilized in the specification except for the claims.  The term hollow is used in regard to the reaction chamber and there are multiple hollow parts in the system, it is not clear which part is being referred to as a “hollow holder” (the term/claim is not rejected on the basis of 112(a) because there are several parts 
 Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 1 requires a heat insulator that is installed between a lid and substrate holder, the verbiage is included in the original abstract, but there is no description related to the arrangement as claimed and therefore it is not particularly clear whether 
Claim 1 also requires a “lid” but it is not clear what is meant by the lid or where its location is.  The specification only mentions “lid” in the context that the seal cap “is provided as a furnace opening lid member”, but the claim is indefinite because the term is not the same as in the specification but furthermore it is not clear the location of the claimed lid or if it is the “lid member” (i.e. seal cap) and the lid location further defines the location of other claimed elements but the claim offers no further guidance into the lid location.  The claim is read in the context of the specification but a lid is generally held as a top of something but the seal cap is at the bottom and further noted as a “lid member” which is not the same as a lid.
Claim 2 requires a “disk-shaped cradle” but it is not clear what the cradle is.  The specification states that:
“The heat insulating assembly 22 includes the rotating table 37, the heat insulator holder 38, the cylindrical portion 39, and the heat insulator 40, and the rotating table 37 forms a bottom plate (cradle). “
The language and drawings are vague as to what exactly the bottom plate (i.e.cradle) is.  The claim requires a cylinder which is interpreted as 39 but there is no “disk-shaped” part that supports this cylinder and also supports another part that would be reasonably interpreted as the “hollow holder”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Claim 1 requires a heat insulator that is installed between a lid of the process chamber and the substrate holder – while the language as claimed is present in the abstract, there is no specific teaching or support in any part of the specification of a heat insulator arranged as claimed – either in the text or the drawings.  While the specifically claimed language is present, a full reading of the specification does not support this arrangement.  As per MPEP 2163 I., even originally filed claims do not necessarily have adequate support:
However, that does not mean that all originally-filed claims have adequate written support. The specification must still be examined to assess whether an originally-filed claim has adequate support in the written disclosure and/or the drawings.
An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). 
It is further noted after further consideration that applicants must be clearer in the language of the claims as compared to the specification.  The seal cap is indicated as a “lid member”, but a “lid” as claimed is generally understood as a top, given it generally understood definition.  Applicants must make the record clear and/or amend the claim language.  “Lid” is not being accepted as supported directly by “lid member”. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
a. Therefore, the “heat insulator that is installed between a lid of the processing chamber and the substrate holder” must be shown or the feature canceled from the claims.  It is particularly noted that the boat (40) is the substrate holder – there are no insulators specifically shown/identified in the drawings that are between the boat and the lid.  The specification points to multiple insulators that are below the boat.
b. Also, the hole for exhausting the purge gas in the cylinder into the processing chamber as in claim 3 should be shown or the feature cancelled from the claim.  The teachings include a hole 36A which is in Fig. 5, but this hole does not lead from the cylinder into the process chamber (see specification [0069].)
c. the disk-shaped cradle and hollow holder of claim 2 should also be depicted or the features cancelled from the claim.  It is not clear which part these are from the specification guidance of the drawings.  The term “cradle” is only used once and as per the 112 rejection it states that a variety of parts “form” a cradle, but the cradle is not clear nor is it pointed out.  The term “hollow holder” is not used in the specification (other than the claims) and is not specifically pointed out in the claims.  Based on the complicated nature of the device (see Figs. 1 and 2) and the importance of this holder for the relative positioning of other claimed elements, it needs to be clearly noted.  The applicant can be their own lexicographer and this would include potentially using one name in the specification and another in the claims, if said parts were sufficiently clear to determine the scope of the claims.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Saido (2017/0037512) in view of Shimizu (2008/0023141).
	Saido teaches a substrate processing apparatus comprising:
- a chamber, see Fig. 1 and related text,
- a substrate holder, see boat 40,
- a gas supplier – see 42/37,
- a first heater outside the chamber, 34,
- a thermal insulating unit 68 which meets the requirement of the thermal insulator, see the 112(b) rejection above wherein the location is not clear based on the specification and drawings and therefore broadly interpreted, and
- a second heater, see heater 64, which is a subheater and located under the boat,
- a purge gas supplier, see 72B that purges out the space, see [0033, 52].
	Saido teaches all elements except the third heater as claimed.
	Shimizu teaches that in a system with a seal cap, it is operable to include a heater in the vicinity of the seal cap, see [0014] in relation to Fig. 8.  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply a heater near the seal cap as Shimizu teaches that such a heater is beneficial.  
Regarding claim 2, as per Figs. 1 and 2 of Saido and in the instant application, the heat insulator includes the claimed cylinder which the substrate holder (boat) is placed upon, there is a hollow holder which is any of the elements inside the heat insulator as shown (i.e. 68C or 64A or the portion surrounding 62A).
While the cradle is indefinite, it is held that the composition of Saido is the same as depicted and therefore also includes the claimed cradle that supports the bottom plate of the boat [0050] and includes a heater in the upper part of the insulator (see 64), near the cradle part.  In regard to the specific location of the third heater, Shimizu generally teaches that the third heater is provided near the seal cap to provide heat to that region, as such, it would have been a matter of the rearrangement of parts when combining two teachings to provide the third heater between the cradle and hollow cylinder wherein it would effectively provide heat to the seal cap.
	Regarding claim 3, there is a purge gas flow path between the chamber and the cylinder, see [0082-84]. 
	Regarding claim 4, there is a manifold 35 [0063] with a plurality of inlets as depicted.  The art is silent on the material but the selection of a known material for its intended use supports a case of prima facia obviousness as per MPEP 2144.07 and to select metal for a manifold or chamber part would be obvious in the art.
	The specific arrangement and shape of the third heater is an obvious selection of shape (see MPEP 2144.04 IV. B.) and would have been obvious in any form so as to meet the intended use of providing heat to the seal cap as taught.
	Regarding claim 5, the second heater has a torus shape and as depicted has a smaller diameter than the substrate – but it is noted that the use of a substrate is an 
	Regarding claim 6, to the extent the seal cap is the claimed lid, Saido teaches a supporting column as pillar 64A and the column surrounding that, these pass through various elements of the insulating assembly (74); Saido also teaches such a cover (60B) – corrosion resistant is not specifically limited.
	The details of the second heater are addressed above and the second heater is understood as fixed to the column as depicted.
	The arrangement of the third heater is addressed above – and the act of purging the space is an intended use of the apparatus, but in any case the Saido teaches a purge gas as outlined above.
	Regarding claim 7:
	The metallic manifold is addressed above per claim 4,
	The arrangements of the second and third heaters are addressed as per claims 4-6 and will not be repeated.  
	Regarding claim 9, Saido depicts a lead wire for the second heater that come out of the noted supporting column, in combining the art as described it would have been further obvious to apply a heater of the same composition for the third heater, such as including such lead wires that penetrate the supporting column as noted.

Allowable Subject Matter
	Claims 8 and 10 are not rejected over the prior art.  They could be allowable if probably supported and the subject matter of the base claims made clearer. There would be no particular motivation to integrate the second and third heaters into a common casing as claimed in claim 8 or to include accommodation for the third heater in a cover plate as claimed in claim 10.  The prior art does not explicitly teach the third heater and nothing in the fabrication of the other heaters would lead one to form the third heater as such. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715